217 F.2d 134
John MAULDING, Appellant,v.O. B. ELLIS, General Manager, Texas Prison System, et al., Appellee.
No. 15079.
United States Court of Appeals, Fifth Circuit.
Nov. 23, 1954.

John Maulding, in pro. per.
Willis E. Gresham, Asst. Atty. Gen., for appellees.
Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
Petitioner below, appellant here, a prisoner in custody under a state court sentence, sought habeas corpus relief therefrom.  The district judge denied the petition and also refused to issue a certificate of probable cause, and the appellee, through the Attorney General of the State of Texas, has moved to dismiss the appeal on the ground that, in the absence of a certificate of probable cause,1 this court is without jurisdiction to entertain the appeal.  This being so, and neither the court nor any member thereof finding any basis in the record for the issuance of such certificate, the motion is granted and the appeal is dismissed.



1
 Sec. 2253, 28 U.S.C.A.; Harris v. Ellis, 5 Cir., 204 F.2d 685